Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.
 
Status of Application/Amendments/claims
Applicant’s amendment filed on 8/15/2022 is acknowledged. Claims 1, 4-6, 8, 10-11, 14, 15-17, 19-20 are amended. 
Claims 1-20 are pending and have been examined, of which claims 1, 11 and 20 are independent.

Claim Rejections/Objections Maintained
In view of the amendment filed, the following rejections/objections are maintained.

The examiner respectfully notes the applicant’s remark regarding filing of the terminal disclaimer when the double patenting rejection is the only remaining rejection. In view of the amendments, the obviousness type double patenting rejection and TD filing requirement as set forth in previous office action are maintained with respect to the amended claims 1-20 of instant application and the claims 1-4, 1, 5, 8, 6, 7, 10, 11-14, 11, 15-17, 19-20 respectively of U.S. Patent No. 10740149. 


New Grounds of Rejection Necessitated by the Amendment
In view of the amendment filed, the following are new grounds of rejections necessitated by the amendment filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-5, 8, 10-11, 13-15 and 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0037409) in view of Wagner et al. (US 2019/0073234) 

 Regarding claim 1, Wang teaches a method (network operation of multiple 5g network slices, fig 1-7) comprising: 
initializing, by a computer device, a Fifth Generation (5G) function node instance (based on 5g slice supporting certain functions – smartphone, automotive, massive machine type or generic, the functions – all necessary and potentially dedicated functions are instantiated at the cloud edge nodes based on slice having emphasis on latency requirement, Para 30, fig 1); 
designating, by the computer device, a process, of a plurality of processes to be performed by the 5G function node instance, as an on-demand process based on one or more criteria (control entity determines that one or more of its supported slices can serve the WTRU service or at least one service should be served by a network slice associated with a different control entity (on-demand) based on message with local policies and subscription information, Para 70-71); 
detecting, by the computer device, the trigger condition (control entity in network slice receives a NAS message from RAN regarding required services for WTRU and information of local policies and subscription information, Para 70; the message to request service is a trigger condition); and 
(informing), by the computer device, the designated on-demand process of the initialized 5G node instance in a serverless computing system, in response to detecting the trigger condition (control entity sends NAS message to another network slice including information about services to be provided for the WTRU by other slices, 2B, fig 5; Para 70-71).

Wang teaches that the network operation of network slices in 5G where the control entity in each network slice initiates its functions based on type of support provided, and checks on service trigger that requires to be forwarded to another network slice. The reference teaches that the control entity sends the NAS message with information about the service to be provided to the WTRU; however, is silent regarding the other control entity conforming to support or activating the service/function. It is also noted that the term “serverless computing” is given broadest reasonable interpretation in light of specification (Para 19) as cloud computing. The reference also mentions in para 30 about the latency requirement for the slice supporting automotive, but is silent regarding description of message with subscription or local policy including latency requirement. Wagner is directed to pre-trigger notification for on-demand code execution environment to pre-initialize additional virtual machine instances for subsequent requests.   

Wagner further teaches designating, by the computer device, a process, of a plurality of processes to be performed by the 5G function node instance as an on-demand process based on one or more criteria, wherein the one or more criteria include a latency requirement (abstract: the on-demand code execution environment may therefore pre-initialize additional virtual machine instances in preparation for the subsequent requests, reducing delay that would be required to initialize the instances after obtaining to the requests; Para 41: the service-level agreement (SLA) for utilizing the services provided by the on-demand code execution environment 110 may specify a set of conditions that tasks should satisfy, operating conditions specified by a task may include: the timeout for the task (e.g., threshold time after which an execution of the task may be terminated)); and wherein the on-demand process of the initialized 5G function node instance is performed using code that is loaded and executed in response to a trigger condition for activating on-demand process (Para 89: at block 408, the on-demand code execution environment 110 can detect a triggering of one or more tasks corresponding to the pre-trigger notification, at block 410, the on-demand code execution environment 110 can execute the triggered tasks (e.g., utilizing the pre-initialized virtual machine instances added to the warming pool based on the pre-trigger notification); activating, by the computer device, the designated on-demand process of the initialized 5G node instance in a serverless computing system, in response to detecting the trigger condition (fig 4, Para 88-89: at block 410, the on-demand code execution environment 110 can execute the triggered tasks (e.g., utilizing the pre-initialized virtual machine instances added to the warming pool based on the pre-trigger notification). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g as taught by Wang with pre-triggering and initializing VM instances based on on-demand tasks as taught by Wagner for the benefit of rapidly executing  user-specified code within an on-demand code execution environment as taught by Wagner in Para 10.

Regarding claim 11, Wang teaches a device (5G slice including access nodes and cloud nodes, fig 1-7) comprising: 
a memory configured to store instructions (firmware incorporated in computer readable medium including memory, Para 129); and 
a processor configured to execute the instructions (processor in association with software, firmware incorporated in computer readable medium including memory for execution by processor, Para 129) to: 
initialize a Fifth Generation (5G) function node instance (based on 5g slice supporting certain functions – smartphone, automotive, massive machine type or generic, the functions – all necessary and potentially dedicated functions are instantiated at the cloud edge nodes based on slice having emphasis on latency requirement, Para 30, fig 1); 
designate a process, of a plurality of processes to be performed by the 5G function node instance as an on-demand process based on one or more criteria (control entity determines that one or more of its supported slices can serve the WTRU service or at least one service should be served by a network slice associated with a different control entity (on-demand) based on message with local policies and subscription information, Para 70-71); 
detect the trigger condition (control entity in network slice receives a NAS message from RAN regarding required services for WTRU and information of local policies and subscription information, Para 70; the message to request service is a trigger condition); and 
(inform) the designated on-demand process of the initialized 5G node instance in a serverless computing system, in response to detecting the trigger condition (control entity sends NAS message to another network slice including information about services to be provided for the WTRU by other slices, 2B, fig 5; Para 70-71).

Wang teaches that the network operation of network slices in 5G where the control entity in each network slice initiates its functions based on type of support provided, and checks on service trigger that requires to be forwarded to another network slice. The reference teaches that the control entity sends the NAS message with information about the service to be provided to the WTRU; however, is silent regarding the other control entity conforming to support or activating the service/function. It is also noted that the term “serverless computing” is given broadest reasonable interpretation in light of specification (Para 19) as cloud computing. The reference also mentions in para 30 about the latency requirement for the slice supporting automotive, but is silent regarding loading or executing the code upon request. Wagner is directed to pre-trigger notification for on-demand code execution environment to pre-initialize additional virtual machine instances for subsequent requests.

Wagner further teaches to designate a process, of a plurality of processes to be performed by the 5G function node instance as an on-demand process based on one or more criteria, wherein the one or more criteria include a latency requirement (abstract: the on-demand code execution environment may therefore pre-initialize additional virtual machine instances in preparation for the subsequent requests, reducing delay that would be required to initialize the instances after obtaining to the requests; Para 41: the service-level agreement (SLA) for utilizing the services provided by the on-demand code execution environment 110 may specify a set of conditions that tasks should satisfy, operating conditions specified by a task may include: the timeout for the task (e.g., threshold time after which an execution of the task may be terminated); ); and wherein the on-demand process of the initialized 5G function node instance is performed using code that is loaded and executed in response to a trigger condition for activating on-demand process (Para 89: at block 408, the on-demand code execution environment 110 can detect a triggering of one or more tasks corresponding to the pre-trigger notification, at block 410, the on-demand code execution environment 110 can execute the triggered tasks (e.g., utilizing the pre-initialized virtual machine instances added to the warming pool based on the pre-trigger notification); to activate the designated on-demand process of the initialized 5G node instance in a serverless computing system, in response to detecting the trigger condition (fig 4, Para 88-89: at block 410, the on-demand code execution environment 110 can execute the triggered tasks (e.g., utilizing the pre-initialized virtual machine instances added to the warming pool based on the pre-trigger notification). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g as taught by Wang with pre-triggering and initializing VM instances based on on-demand tasks as taught by Wagner for the benefit of rapidly executing  user-specified code within an on-demand code execution environment as taught by Wagner in Para 10.

Regarding claim 20, Wang teaches a non-transitory computer-readable memory device storing instructions executable by a processor (firmware incorporated in computer readable medium including memory for execution by processor, Para 129), the non-transitory computer-readable memory device (computer readable medium comprising software (one or more instructions), Para 129) comprising: 
one or more instructions to initialize a Fifth Generation (5G) function node instance (based on 5g slice supporting certain functions – smartphone, automotive, massive machine type or generic, the functions – all necessary and potentially dedicated functions are instantiated at the cloud edge nodes based on slice having emphasis on latency requirement, Para 30, fig 1); 
one or more instructions to designate a process, of a plurality of processes to be performed by the 5G function node instance, as an on-demand process based on one or more criteria (control entity determines that one or more of its supported slices can serve the WTRU service or at least one service should be served by a network slice associated with a different control entity (on-demand) based on message with local policies and subscription information, Para 70-71); 
one or more instructions to detect the trigger condition (control entity in network slice receives a NAS message from RAN regarding required services for WTRU and information of local policies and subscription information, Para 70; the message to request service is a trigger condition); and 
one or more instructions to (inform) the designated on-demand process of the initialized 5G node instance in a serverless computing system, in response to detecting the trigger condition (control entity sends NAS message to another network slice including information about services to be provided for the WTRU by other slices, 2B, fig 5; Para 70-71).

Wang teaches that the network operation of network slices in 5G where the control entity in each network slice initiates its functions based on type of support provided, and checks on service trigger that requires to be forwarded to another network slice. The reference teaches that the control entity sends the NAS message with information about the service to be provided to the WTRU; however, is silent regarding the other control entity conforming to support or activating the service/function. It is also noted that the term “serverless computing” is given broadest reasonable interpretation in light of specification (Para 19) as cloud computing. The reference also mentions in para 30 about the latency requirement for the slice supporting automotive, but is silent regarding description of message with subscription or local policy including latency requirement. Wagner is directed to pre-trigger notification for on-demand code execution environment to pre-initialize additional virtual machine instances for subsequent requests.

Wagner further teaches to designate a process, of a plurality of processes to be performed by the 5G function node instance as an on-demand process based on one or more criteria, wherein the one or more criteria include a latency requirement (abstract: the on-demand code execution environment may therefore pre-initialize additional virtual machine instances in preparation for the subsequent requests, reducing delay that would be required to initialize the instances after obtaining to the requests; Para 41: the service-level agreement (SLA) for utilizing the services provided by the on-demand code execution environment 110 may specify a set of conditions that tasks should satisfy, operating conditions specified by a task may include: the timeout for the task (e.g., threshold time after which an execution of the task may be terminated)); and wherein the on-demand process of the initialized 5G function node instance is performed using code that is loaded and executed in response to a trigger condition for activating on-demand process (Para 89: at block 408, the on-demand code execution environment 110 can detect a triggering of one or more tasks corresponding to the pre-trigger notification, at block 410, the on-demand code execution environment 110 can execute the triggered tasks (e.g., utilizing the pre-initialized virtual machine instances added to the warming pool based on the pre-trigger notification); to activate the designated on-demand process of the initialized 5G node instance in a serverless computing system, in response to detecting the trigger condition (fig 4, Para 88-89: at block 410, the on-demand code execution environment 110 can execute the triggered tasks (e.g., utilizing the pre-initialized virtual machine instances added to the warming pool based on the pre-trigger notification). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g as taught by Wang with pre-triggering and initializing VM instances based on on-demand tasks as taught by Wagner for the benefit of rapidly executing  user-specified code within an on-demand code execution environment as taught by Wagner in Para 10.

 Regarding claim 3 and 13, Wang fails to teach, but Wagner teaches wherein the one or more criteria further include a resource requirement associated with the designated process (Para 10: pre-initialization may include configuring a virtual machine instances according to the requirements of the task (e.g., loaded with code corresponding to the task and any required software, configured with appropriate permissions and access to computing resources). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g as taught by Wang with pre-triggering and initializing VM instances based on on-demand tasks as taught by Wagner for the benefit of rapidly executing  user-specified code within an on-demand code execution environment as taught by Wagner in Para 10.

 Regarding claim 4 and 14, Wang further teaches wherein the 5G function node instance (5G slice including access nodes and cloud nodes, fig 1-7) includes a User Plane Function (UPF) node (cloud node supporting user plane functions, fig 1, para 30).

 Regarding claim 5 and 15, Wang further teaches 
identifying an always-on process associated with the 5G function node instance (based on the type of supported functions, the necessary functions are instantiated, and dedicated or shared infrastructure resources are used, Para 30-31, fig 1); and 
activating the identified always-on process (network slices support certain functions and necessary functions are instantiated (activated), para 30-31 and the network slice information with parameters are provided by the network, Para 37; the network slice information provides information related to the activated or instantiated functions).

 Regarding claim 8 and 17, Wang further teaches wherein the trigger condition (control entity in network slice receives a NAS message from RAN regarding requires services for WTRU, Para 70) includes receiving a request from another process associated with the 5G function node instance (the main control node forwards NAS message from WTRU with request to serve WTRU to control entity in a network slice, Para 69, 66).

Regarding claim 10 and 19, Wang further teaches wherein the process to be performed by the 5G function node instance includes a network slice management process (the control entity determines that it will not serve the service requested by WTRU, and at least one service should be served by a network slice associated with a different control entity, where the control entity is configured with information regarding which other slices may serve the WTRU and respective addresses, Para 70; thus the process of determining the other control entity in other network slice needs to serve the requested service is a service that includes network slice management).


Claim 2, 9, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0037409) in view of Wagner et al. (US 2019/0073234) in further view of Krishnakumar et al. (US 2011/0239120) 

 Regarding claim 2 and 12, Wang in view of Wagner teaches the limitations of the parent claims. 

Wang in view of Wagner fails to teach, but Krishnakumar teaches 
generating code for the designated process (the enterprise feature code database 208 provides enough feature codes to complete interface between enterprise server and cloud, para 32; further, enterprise server, intermediary server and cloud generate or extract feature code from databases for cloud server, Para 48-50); and 
providing the generated code to the serverless computing system (enterprise server, intermediary server and cloud generate feature code for cloud server to store and execute the code, Para 48-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g as taught by Wang and Wagner with on-demand activation in cloud computing as taught by Krishnakumar for the benefit of eliminating need for subscription service as taught by Krishnakumar in Para 3.

 Regarding claim 9 and 18, Wang in view of Wagner teaches the limitations of the parent claims. 

Wang in view of Wagner fails to teach, but Krishnakumar teaches 
receiving a request to change the process to an always-on process (receiving a request for feature and parameters, fig 3, 4a; based on received request of feature, the enterprise server receives corresponding code, installs, enables and executes as described with respect to fig 3-4a, Para 45 and 52; the selection of feature triggers the enterprise server to retrieve the feature code to instantiate and execute, thus the selection is request to change a particular on-demand process); 
designating the process as an always-on process in response to receiving the request (enterprise server retrieving the feature code and either stores in enterprise feature code database or installs and executes the code for the selected feature, Para 44, 52); and 
activating the process as an always-on process (enterprise server retrieving the feature code that is activated and installs and executes the code for the selected feature, Para 44, 52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g as taught by Wang and Wagner with on-demand activation in cloud computing as taught by Krishnakumar for the benefit of eliminating need for subscription service as taught by Krishnakumar in Para 3.


Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0037409) in view of Wagner et al. (US 2019/0073234) in further view of Li et al. (US 2017/0079059) 

 Regarding claim 6 and 16, Wang in view of Wagner teaches the limitations of parent claim including 5G nodes. 

Wang in view of Wagner fails to teach, but Li teaches wherein identifying the always-on process associated with the 5G function node instance (slice on or off process at access point for radio access network, Para 217-223) includes: 
determining that another process, associated with the 5G function node instance, is associated with a latency requirement that is lower than a latency threshold (Qos requirement (threshold to meet) of low latency – base station have Qos demand in QoS-motivated slice on, Para 222-223; fig 27 shows the UE request falls into specific QoS class; also, Para 178 describes determination of minimum amount of transmission latency for a traffic type of data stream); and 
designating the other process as an always-on process based on determining that the other process is associated with the latency requirement that is lower than the latency threshold (Qos requirement (threshold to meet) of low latency – base station turns on slice when have Qos demand in QoS-motivated slice on, Para 222-223; fig 27 shows the UE request falls into specific QoS class and the BS assigns resources for the slice to be on; also allocating the data stream to a number of continuous physical subframes to achieve the minimum amount (threshold) of transmission latency, para 178). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g and on-demand activation in cloud computing as taught by Wang in view of Wagner with slice on-off control based on low latency QoS requirement as taught by Li for the benefit of supporting mission critical internet of things applications as taught by Li in Para 291.


Allowable Subject Matter
 Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        11/18/2022